Appeal by the defendant from a judgment of the County Court, Suffolk County (Hudson, J.), rendered March 23, 2004, convicting her of unauthorized practice of a profession (see Education Law § 6512 [1]), upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, Education Law § 6512 (1) is not unconstitutionally vague. The statute provides a person of ordinary intelligence with a reasonable opportunity to *694know the conduct that is proscribed and contains clear standards for enforcement (see County of Nassau v Canavan, 1 NY3d 134, 138 [2003]; People v Stuart, 100 NY2d 412, 418 [2003]; People v Foley, 94 NY2d 668, 680 [2000]).
The County Court providently exercised its discretion in denying that branch of the defendant’s omnibus motion which was for release of the grand jury minutes, as she failed to demonstrate a compelling and particularized need for their production (see CPL 190.25 [4] [a]; 210.30 [3]; People v Robinson, 98 NY2d 755, 757 [2002]; People v Fetcho, 91 NY2d 765, 769 [1998]).
By pleading guilty, the defendant waived her claim that the evidence submitted to the grand jury was insufficient to support the indictment (see People v Kennington, 283 AD2d 658 [2001]; People v Caleca, 273 AD2d 476 [2000]). In any event, we agree with the People that the evidence before the grand jury was legally sufficient to establish the elements of unauthorized practice of massage therapy (see Education Law § 6512 [1]; § 7801; People v Gordon, 88 NY2d 92, 95 [1996]; People v Galatro, 84 NY2d 160, 163 [1994]; People v Mayer, 1 AD3d 461, 463 [2003]; People v Franklin, 305 AD2d 613 [2003]).
The County Court also properly denied those branches of the defendant’s omnibus motion which were to dismiss the. indictment on the grounds that the grand jury was defective (see CPL 210.20 [1] [c]; 210.35 [2], [3]) and impaired (see CPL 210.35 [5]). The People’s submission of the minutes and attendance sheet for August 14, 2003, confirmed that an adequate number of jurors were present and concurred in the indictment (see People v Perry, 199 AD2d 889 [1993]). Moreover, the prosecutor’s conduct did not impair the integrity of the grand jury (see CPL 210.35 [5]; People v Adessa, 89 NY2d 677, 684-686 [1997]; People v Huston, 88 NY2d 400, 409 [1996]; People v Montes, 5 AD3d 609 [2004]). The indictment, as supplemented by the bill of particulars, also provided the defendant with sufficiently specific information as to the manner, time, and place of the crimes charged (see CPL 200.50 [7] [a]; People v Jackson, 46 NY2d 721, 723 [1978]; People v Iannone, 45 NY2d 589 [1978]; People v Dudley, 289 AD2d 503 [2001]; People v Pumarejo, 222 AD2d 616 [1995]). Florio, J.P., Adams, Luciano and Skelos, JJ., concur.